DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Status of the Claims
Claims 2-7, 11-18 and 21 were currently pending and subject to a notice of allowance. A petition to withdraw the application from issue after payment of the issue was filed and granted on July 12, 2021 along with an RCE (including an IDS) where no claims were amended. Therefore, claims 2-7, 11-18 and 21 currently pending and allowed herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 201 was filed with the RCE and before the mailing of this corrected notice of allowance.  The submission 

Response to Arguments
Applicant’s arguments filed on Page 7 of the RCE dated January 5, 2021, concerning the previous priority claim to applications failing to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application have been fully considered, but are not found persuasive. 
Examiner notes on Page 7 of the RCE dated January 5, 2021, Applicant states “Applicant does not necessarily agree with the Office’s determination that the benefit of priority cannot extend to Provisional Application No. 60/900,808.” 
Examiner notes Applicant has not provided any arguments regarding Applicant’s disagreement with the benefit of Provisional Application No. 60/900,808. Therefore, as stated in the previous rejection and in the current rejection below, the claims will be given the earlier filing date of February 12, 2008 for U.S. Application No. 12/069,656

Applicant’s arguments filed on Pages 7-8 of the RCE dated January 5, 2021, concerning the previous rejection of claims 6, 12, and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; have been fully considered, and are found persuasive in view of the amended claims. 
Applicant’s arguments filed on Page 8 of the RCE dated January 5, 2021, concerning the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, and are found persuasive. 

Applicant’s arguments filed on Pages 8-11 of the RCE dated January 5, 2021, concerning the previous rejection of the claims under 35 U.S.C. 103(a), have been fully considered, and are found persuasive in view of the amended claims.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60/900,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 

Reasons for Allowance
Claims 2-7, 11-18 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:  Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 2 and 13 in their entirety.
The closest prior art includes previously cited WO 2002/073546 to Andersen et al. (hereinafter Andersen). Andersen discloses a method of automatic billing a person based on a distance from a station of departure to a station of destination, where the travelling person has an individual device that can be wirelessly detected and that represents the person. Preferably, the individual device is a Bluetooth device such as a mobile phone, or other communication device based on short-range radio signals. When the person or object including the individual device is on the means of transportation, the individual device is automatically detected, and the presence board of the individual device is taken to mean that the person or object is also on board. Billing is performed after the station no longer detects the person.
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2004/0015475 to Scheepsma (hereinafter “Scheepsma”). Scheepsma discloses electronically registering the use of a public transport facility, wherein a passenger is equipped with a wireless communication device carrying identity data for communication with a local communication infrastructure associated with a respective public transport facility. The local communication infrastructure is arranged for 
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2002/0069017 to Schmier et al. (hereinafter “Schmier”). Schmier   discloses a GPS device in each vehicle information unit that relays the GPS information to central processor via polling or according to a timed schedule.   
The next closes prior art includes currently cited U.S. Patent Application Publication No. 2006/0015394 to Sorensen (hereinafter “Sorensen”). Sorensen discloses detecting a number of licenses inserted into a car reader in a vehicle, and transmitting the number of licenses to a transceiver for termination of a toll amount for the vehicle based on the number of licenses.  
The next closest prior art includes currently cited non-patent literature “Dynamic Tax-sharing Service Using Intelligent Transportation System Technologies” by Tao, dated 2007 (hereinafter “Tao”). Tao discloses a dynamic ride sharing system where the positions of all taxis are monitored by GPS.
Andersen, Scheepsma, Schmier, Sorensen, and Tao alone or in combination with previously cited art, do not teach or suggest independent claims 2 and 13 (and their dependent claims) in their entirety. Thus, claims 2-7, 11-18 and 21 are allowed.


35 U.S.C. 101
With respect to the claims in view of 35 USC 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements recites the practical application of: detecting, by the verification system, one or more a shared transport journey of the transport vehicle via a coordinated proximity of a transport user device  to the transport provider device, the coordinated proximity determined by near-field communication between the transport user device and the transport provider device; storing, at a storage device of the verification system, one or more a shared transport status based on the detected one or more shared transport journey….and modifying the stored shared transport status based on a confirmed break in proximity in response to no longer detecting the transport user device in near-field communication proximity to the transport provider device, as recited in claim 2 (and similarly claim 13).
Thus, the claims are not directed to the recited judicial exception and claims 2 and 13 (and their dependent claims) are therefore eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628